        Case 1:19-cv-02056-AT-JLC Document 16 Filed 05/16/19 Page 1 of 6



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 JOEL VARGAS,an individual                                 Case No. 19 Civ. 2056(AT)(JLC)

                                                           ANSWER
                    Plaintiff,
        -against-

 ZUMIEZ,INC. URBAN OUTFITTERS,INC.
 and AUSTIN POST,d/b/a POSTY CO.,

                    Defendants.


       Defendant, Zumiez, Inc. ("Zumiez") in answer to the Complaint filed by Plaintiff, Joel

Vargas, states as follows:

       1.      Denies paragraph 1 of the Complaint.

       2.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 2 of the Complaint and refers all questions of law to the court.

       3.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 3 of the Complaint and refers all questions of law to the court.

       4.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 4 of the Complaint and refers all questions of law to the court.

       5.      Denies knowledge or information as to the truth of the allegations in paragraph 5

of the Complaint.

       6.      Admits paragraph 6 of the Complaint.

       7.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 7 of the Complaint.

       8.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 8 of the Complaint.
          Case 1:19-cv-02056-AT-JLC Document 16 Filed 05/16/19 Page 2 of 6



         9.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 9 of the Complaint.

         10.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 10 of the Complaint.

         1 1.    Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 11 ofthe Complaint.

         12.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 12 of the Complaint.

         13.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 13 of the Complaint.

         14.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 14 of the Complaint.

         15.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 15 of the Complaint and refers all questions of law to the court.

         16.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 16 of the Complaint and refers all questions of law to the court.

         17.     Admits paragraph 17 of the Complaint.

         18.     Admits that Zumiez is offering for sale apparel including t-shirts bearing the word

"Stoney" as shown in Exhibit B ofthe Complaint but denies the remaining allegations in paragraph

18 of the Complaint.

         19.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 19 of the Complaint and refers all questions of law to the court.

        20.      Denies the allegations in paragraph 20.


                                                  2
GSB:10217437.2
         Case 1:19-cv-02056-AT-JLC Document 16 Filed 05/16/19 Page 3 of 6



        21.     Denies the allegations in paragraph 21.

        22.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 22.

        23.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 23.

        24.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 24 of the Complaint and refers all questions of law to the court.

        25.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 25 of the Complaint and refers all questions of law to the court.

        26.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 26 of the Complaint and refers all questions of law to the court.

        27.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 27.

        28.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 28 of the Complaint and refers all questions of law to the court.

        29.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 29 of the Complaint and refers all questions of law to the court.

        30.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 30 of the Complaint and refers all questions of law to the court.

        31.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 31 of the Complaint and refers all questions of law to the court.




GSB:102174372
          Case 1:19-cv-02056-AT-JLC Document 16 Filed 05/16/19 Page 4 of 6



                               AS AND FOR A RESPONSE TO
                           PLAINTIFF'S FIRST CAUSE OF ACTION
                            FOR TRADEMARK INFRINGEMENT

         32.     Responds to paragraph 32 of the Complaint by repeating and realleging each and

every response to the allegations in paragraphs "1"through "31".

         33.     Denies the allegations in paragraph 33 of the Complaint.

                         AS AND FOR A RESPONSE TO
                    PLAINTIFF'S SECOND CAUSE OF ACTION
           FOR UNFAIR COMPETITION &FALSE DESIGNATION OF ORIGIN

         34.     Responds to paragraph 34 of the Complaint by repeating and realleging each and

every response to the allegations in paragraphs "1"through "33".

         35.     Denies the allegations in paragraph 35 of the Complaint.

         36.     Denies the allegations in paragraph 36 of the Complaint.

         37.     Denies the allegations in paragraph 37 of the Complaint.

         38.     Denies the allegations in paragraph 38 ofthe Complaint.

                  AS AND FOR A RESPONSE TO
              PLAINTIFF'S THIRD CAUSE OF ACTION
 FOR COMMON LAW TRADEMARK INFRINGEMENT &UNFAIR COMPETITION

         39.     Responds to paragraph 39 of the Complaint by repeating and realleging each and

every response to the allegations in paragraphs "1"through "38".

         40.     Denies the allegations in paragraph 40 ofthe Complaint.

        41.      Denies the allegations in paragraph 41 of the Complaint.

        42.      Denies the allegations in paragraph 42 of the Complaint.

        43.      Denies the allegations in paragraph 43 of the Complaint.




                                                 L~
GSB:10217437.2
         Case 1:19-cv-02056-AT-JLC Document 16 Filed 05/16/19 Page 5 of 6



                              AS AND FOR A RESPONSE TO
                         PLAINTIFF'S FOURTH CAUSE OF ACTION
                               FOR UNJUST ENRICHMENT

        44.      Responds to paragraph 44 of the Complaint by repeating and realleging each and

every response to the allegations in paragraph "1" through "43".

        45.      Denies the allegations in paragraph 45 of the Complaint.

        46.      Denies the allegations in paragraph 46 of the Complaint.

                                FIRST AFFIRMATIVE DEFENSE

        47.      Plaintiff has failed to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

        48.      Plaintiff's claims are barred in whole or in part by the doctrines of laches and

estoppel.

                                THIRD AFFIRMATIVE DEFENSE

        49.      Plaintiff's claims are barred in whole or in part by the doctrine of unclean hands.

                              FOURTH AFFIRMATIVE DEFENSE

        50.      Plaintiffs claims fail due to lack of subject matter jurisdiction.


         As this lawsuit is at its inception, Defendant Zumiez, Inc. reserves the right to assert

additional defenses and counterclaims as warranted by the facts revealed in discovery.


 Dated: New York, New York                           GARVEY SCHUBERT BARER,P.C.
        May 16, 2019

                                                     By:
                                                             Ka a . S e r, Esq.(KS-3622)
                                                             Attorneysfor Defendant Zumiez, Inc.
                                                             100 Wall Street, 20th Floor
                                                             New York, New York 10005
                                                            (212)965-4536
                                                             kste~er~aL~sblaw.com



GSB:10217437.2
        Case 1:19-cv-02056-AT-JLC Document 16 Filed 05/16/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that on this 16th day of May 2019, a copy of the foregoing
Defendant Zumiez, Inc.’s Answer to Plaintiff’s Complaint was filed electronically using the
Court’s electronic filing system. Notice of this filing will be sent electronically to all parties of
record by operation of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System. A copy of the foregoing was
also sent electronically and by first class mail to:

                                      Joel Vargas, Plaintiff
                                 207 West 102nd Street - Apt. 3D
                                      New York, NY 10024
                                     stoneydrip@gmail.com


                                                      /s/ Kara Steger
                                                      Kara Steger
